DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of disease. The species are independent or distinct because each disease has a different course of action, different symptoms etc. and the claims recite the mutually exclusive characteristics of such species In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 14-18, 22-23, 26 and 29-33 generic.  Claims 27 and 34-37 are subject to species restriction.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search; namely, employing different search queries in order to search the patent and non-patent literature.  Furthermore, clinical studies reported in the non-patent literature are typically narrow in scope and focus on a defined patient population.  As such, the prior art applicable to one species would not likely be applicable to another 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Gurunathan Laxmikanthan, Attorney on 10/01/21 a provisional election was made without traverse to prosecute the species of cancer/neoplasia, as recited in claim 27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 34-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  Claims 14-15 and 17 have been amended.  Claims 1-13, 19-21, 24-25 and 28 remain withdrawn as being directed to non-elected inventions.  New claims 33-37 have been added.  Claims 34-37 are withdrawn as being directed to non-elected species.  Accordingly, claims 14-18, 22-23, 26-27 and 29-33 are under examination.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The disclosure provides”.  This language should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16, 18, 26-27, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2015/0202329).
            Liu discloses a method for detecting or identifying cell-barrier dysfunctions in a patient (e.g. para’s 0001, 0003) comprising:  staining gastrointestinal (Gl) cells of the patient with a probe having a detectable marker.  Liu et al discloses that the detectable marker can be a fluorescent marker (e.g. para 0006). Liu et al discloses staining patient intestinal, oropharyngeal, or buccal epithelial cells with the probe (e.g. para 0004).  Liu et al discloses that the probe can be caspase-1 antibody (e.g. para 0066).  Liu et al discloses examining the stained Gl cells of the patient for the presence of elevated 
             Liu et al differs from the instant invention in failing to specifically teach the cell-barrier dysfunction is for detecting or identifying of a leaky gut syndrome (increased intestinal permeability.
             However, Liu et al teaches a correlation between increased intestinal permeability and cell-barrier dysfunction associated with IBS (e.g. para 0048).  
           With respect to the recitation “categorizing said patient as having leaky gut syndrome if the levels of caspase-1 in GI cells of said patient are at least two fold elevated as compared to the caspase-1 levels in the cells of said healthy individual”  it is noted that the recitation provides an alternative scenario in reciting “if…”.  Therefore, the claim also reads on the embodiment wherein the absence of elevated levels or even the mere absence of bound antibody and embodiments that are less than two fold, and in these embodiments a categorizing step is not performed.  Thus, for the reasons stated above Liu et al reads on the currently recited claims.  Also, with respect to two fold increase.  The optimum level of increase for indicating leaky gut can be determined by routine experimentation and Liu et al teaches a link of increased intestinal permeability (leaky gut syndrome) with alteration in the epithelial tight junctions and may be a potential mechanism for barrier dysfunction and mucosal .

Claims 17 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Mennigen et al (Am J Physiol Gastrointest Liver Physiol 296, 2009, pages G1140-G1149).
See above for the teachings of Liu et al.
Liu et al differs from the instant invention in failing to specifically teach staining with a caspase-3 antibody.
Mennigen et al teaches that it is known and conventional in the art to utilize anti-caspase-3 antibodies for staining epithelial cells (e.g. page G1141, second column).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of anti-caspase-3 antibodies such at taught by Mennigen et al into the method of Liu et al because Liu et al specifically teaches that a probe conjugated with a detectable marker for caspase 3 can be utilized in the method .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Puthia et al (Infection and Immunity, July 2006, pages 4114-4123) (submitted in the IDS filed 08/03/20).
See above for the teachings of Liu et al.
           Liu et al differs from the instant invention in failing to teach the method further comprises identifying dead cells by TUNEL.
          Puthia shows that it is known and conventional in the art to utilize TUNEL to detect cell death among intestinal epithelial cells (e.g. page 4115, second column).
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of TUNEL for detecting dead cells in the method of Liu et al because Puthia shows that it is known and conventional and by way of Applicants own disclosure in paragraph 00131 the TUNEL method is a common method for the detection of apoptosis.  Thus, absent evidence to the contrary one of ordinary skill in the art would be motivated to check for cell death in the method of Liu et al and would have a reasonable expectation of success incorporating a TUNEL assay in the method of Liu et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18, 22-23, 26-27 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between levels of caspase-1 in patients having leaky gut syndrome (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of staining gastrointestinal epithelial cells of the patient with a caspase-1 specific antibody and examining the stained cells of the patient for the presence or absence of elevated levels of bound antibody relative to stained cells from a healthy individual and categorizing said patient as having leaky gut syndrome if the levels of caspase-1 in GI cells of said patient are at least two fold elevated as compared to the caspase-1 levels in the cells of said healthy individual are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also,( step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of staining gastrointestinal Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must 
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by the art supra it was well-understood, purely conventional and routine to stain gastrointestinal epithelial cells of the patient with a caspase-1 specific antibody and examine the stained cells of the patient for the presence of elevated levels of bound antibody relative to similarly stained cells from a healthy individual as evidence of above-normal levels
            Also, with respect to the recitation “categorizing said patient as having leaky gut syndrome if the levels of caspase-1 in GI cells of said patient are at least two fold elevated as compared to the caspase-1 levels in the cells of said healthy individual” as recited in claim 14.  The “categorizing” statement at best articulates the judicial Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed Cir. 2016).  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.  
          Based upon this analysis of the claims as a whole, the above noted claims 14-18, 22-23, 26-27 and 29-33 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-18, 26-27 and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 39, 44, 48 and 50   of copending Application No. 14/424,224 in view of Liu et al (US 2015/0202329).    Liu et al teaches a correlation between increased intestinal permeability (leaky gut syndrome) and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate detection of leaky gut syndrome with the IBS of 14/424,224 because 14/424,224 specifically teaches the dysfunction indicates IBS and Liu et al shows a correlation between increased intestinal permeability (leaky gut syndrome) and cell-barrier dysfunction associated with IBS.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 08/09/21 have been fully considered but they are not persuasive.  
Abstract:
The applicant argues that the applicant amend or remove legal phraseology such as embodiments, the invention provides and phrases like said or means and that the abstract has been amended.
This argument is not found persuasive because the amended abstract still comprises the implied phrase “The disclosure provides”.  See rejection supra.  Therefore, the objection to the abstract is maintained.

103 rejections:
Applicant argues that it was the inventors of the instant invention who had identified that systemic diseases such as fatty liver disease, obesity, neoplasia, adenomatous polyps, autoimmune or inflammatory conditions, neurologic disorders, and bones disease can be detected by measuring the levels of activated caspase-1 and that Liu et al does not teach about leaky gut syndrome or its relation to systemic diseases such as fatty liver disease, obesity, neoplasia, adenomatous polyps, autoimmune or inflammatory conditions etc.  Applicant further argues that a person of ordinary skill upon reading Liu et al. would not arrive at the invention as claimed as Liu et al.’s teachings are confined to the relationship between levels of caspase-1 and localized intestinal diseases such as IBD, IBS, etc. A person of ordinary skill would not consider the levels of caspase-1 to be indicative of leaky gut syndrome which is a systemic inflammatory condition or its relationship with a wide variety of diseases such as diabetes, neoplasia, asthma, autism, chronic fatigue syndrome, multiple sclerosis 
This is not found persuasive because the instant claims are not directed to the relation of leaky gut syndrome and its relation to systemic diseases such as fatty liver disease, obesity, neoplasia, adenomatous polyps, autoimmune or inflammatory condition and therefore this argument is not germane to the instantly recited claims.  As stated supra Liu et al teaches a correlation between increased intestinal permeability and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to arrive at the instantly claimed method because Liu et al teaches a link of increased intestinal permeability (leaky gut syndrome) with alteration in the epithelial tight junctions and may be a potential mechanism for barrier dysfunction and mucosal inflammation in IBS.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success also correlating the results of Liu et with the identification of leaky gut syndrome in the patient.          Applicant argues that post filed art published after the effective filing date of the instant application which confirms the inventor’s teachings that leaky gut syndrome has implications in systemic diseases. See Table 1 of Kinashi et al., provided as Exh. A and Figure 2 of Paray et al., provided as Exh. B.
This argument is not found persuasive because Liu et al specifically teaches a correlation between increased intestinal permeability and cell-barrier dysfunction associated with IBS (e.g. para 0048).  Liu et al teaches a link of increased intestinal permeability (leaky gut syndrome) with alteration in the epithelial tight junctions and may 

101 Rejections:           Applicant argues that the claim recites additional elements (staining, examining and categorizing) that integrate the judicial exception into a practical application under prong two of Step 2A, hence the claims as amended are patent eligible subject matter.
This argument is not found persuasive because the additional elements of staining, examining and categorizing do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and therefore the additional elements do not integrate the judicial exception into a practical application.  Also, as stated supra the categorizing statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception and can read on mental activity.
Applicant argues that the claimed method improves the treatment systemic diseases. The step of categorizing allows a medical practioner to classify patients based on caspase-1 levels for further treatment which enables better outcomes for the patient due to early intervention. Therefore, Applicant submits that the claim limitations do 
This argument is not found persuasive because the instantly recites claims do not have any limitations that addresses this issue.  The recite claims do not cover a particular solution to the problem or a particular way to achieve a desired outcome but merely claims the idea of a solution or outcome.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kung et al (US 5,292,636) teaches that it is teaches comparing the measured amount of a marker to a baseline level, which may be the level of the marker present in normal disease free individuals, a level that is indicative of disease or a level prior to onset of disease etc. (col 16, line 67 to col 17, line 10; col 23, lines 15-25).  In this manner the levels obtained can then be correlated with disease presence, course or treatment outcome.
Blankenberg et al (US 2006/0125419) teaches that it is known and conventional in the art to adjust threshold/cutoff levels to for a particular diagnosis (e.g. para’s 0007, 0028, 0084).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/GARY COUNTS/           Primary Examiner, Art Unit 1641